Conclusion
1.	This application is in condition for allowance except for the following formal matters: 
In claim 1
recites “that derives wireless sensor power” should be replaced with “that derives the sensor power”
recites “based on measured vibration” should be replaced with “based on a measured vibration”
recites “a memory an arithmetic logic unit” should be replaced with “a memory, an arithmetic logic unit”
recites “from potentially fatal over voltage and under voltage conditions” should be replaced with “from an over voltage condition and an under voltage condition”
recites “and the operating life is prolonged” should be replaced with “and an operating life is prolonged”
recites “based on battery voltage and available energy capacity” should be replaced with “based on a battery voltage and an available energy capacity”
recites “an available energy capacity is calculated” should be replaced with “the available energy capacity is calculated”
recites “a measured voltage and temperature” should be replaced with “a measured voltage and a temperature”
recites “the internal rechargeable battery” should be replaced with “an internal rechargeable battery”

	Claim 2 recites “The system for managing sensor power to a remote wireless condition monitoring sensor installed on a railway rolling stock” should be replaced with “The system for managing the sensor power to the remote wireless condition monitoring sensor installed on a railway rolling stock according to claim 1”
 	Claim 3 recites “wireless sensor power” should be replaced with “the sensor power”; 
 	recites “from potentially fatal over voltage and under voltage conditions and prolonging the operating life” should be replaced with “from an over voltage condition and an under voltage condition and prolonging an operating life”; 
 	recites “based on battery voltage and available energy capacity” should be replaced with “based on a battery voltage and an available energy capacity”; 
 	recites “establishing an available energy capacity based on a measured voltage and temperature” should be replaced with “establishing the available energy capacity based on a measured voltage and a temperature”;
	recites “wherein incurring irreversible damage” should be replaced with “wherein incurring an irreversible damage”
 	Claim 4 recites “The method of managing sensor power to a remote wireless condition monitoring sensor” should be replaced with “The method of managing the sensor power to the remote wireless condition monitoring sensor”; and recites “the internal rechargeable battery” should be replaced with “an internal rechargeable battery”

 	Claim 6 recites “The method of managing sensor power to a remote wireless condition monitoring sensor” should be replaced with “The method of managing the sensor power to the remote wireless condition monitoring sensor”; and recites “reduces the operating schedule” should be replaced with “reduces an operating schedule”
 	Claim 7 recites “The method of managing sensor power to a remote wireless condition monitoring sensor” should be replaced with “The method of managing the sensor power to the remote wireless condition monitoring sensor”; 
	recites “re-initialise” should be replaced with “re-initialize”
	recites “reinitialising operation once again” should be replaced with “reinitializing the operation once again”
 	Claim 8 recites “The method of managing sensor power to a remote wireless condition monitoring sensor” should be replaced with “The method of managing the sensor power to the remote wireless condition monitoring sensor”
 	recites “after re-initialising the sensor” should be replaced with “after re-initializing the sensor”
 	recites “carried out by the sensor first harvesting power” should be replaced with “carried out by the sensor of a first harvesting power”

 	recites “harvest power within a defined period of time” should be replaced with “harvest the power within a defined period of time”
 	Claim 9 recites “The method of managing sensor power to a remote wireless condition monitoring sensor” should be replaced with “The method of managing the sensor power to the remote wireless condition monitoring sensor”
 	recites “reverting immediately to a critical temperature mode” should be replaced with “reverting immediately to the critical temperature mode”
 	recites “while in the normal operation or low power mode” should be replaced with “while in a normal operation or a low power mode”
 	recites “wherein in this mode” should be replaced with “wherein in the critical temperature mode”
 	recites “its power usage” should be replaced with “the power usage”
 	Claim 10 recites “The method of managing sensor power to a remote wireless condition monitoring sensor” should be replaced with “The method of managing the sensor power to the remote wireless condition monitoring sensor”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/           Primary Examiner, Art Unit 2838